Citation Nr: 1139947	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  11-05 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a left leg disorder, status post right laparoscopic nephrectomy and left gluteal compartment debridement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 

INTRODUCTION

The Veteran had active service from March 1966 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In July 2011, the Veteran and his daughter were afforded a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has additional left leg disability status post right laparoscopic nephrectomy and left gluteal compartment debridement as a result of a positioning injury sustained during a nephrectomy performed by a VA physician in a VA hospital in May 2007.

2.  The left leg disability was an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation benefits for additional disability of a left leg disorder, characterized as left gluteal compartment syndrome, status post right laparoscopic nephrectomy and left gluteal compartment debridement, based upon treatment at a VA medical facility have been met.  38 U.S.C.A. §§ 1151, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.358 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a left leg disability.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151

The Veteran asserts that he developed a left leg disability while undergoing a nephrectomy at a VA medical facility in May 2007.  He maintains that he had no left leg disability prior to the May 2007 surgery at issue, and that he began having left leg pain upon awakening from her surgery.  He has described that, consequently, he experiences severe chronic pain, loss of range of motion, and loss of strength in the left lower extremity.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service connected.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2011).

To determine whether additional disability exists within the meaning of § 1151, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b) (2011).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1) (2011).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2) (2011).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3) (2011).

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1) (2011).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32; 38 C.F.R. § 3.361(d)(2).

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Except as otherwise provided, all patient care furnished by VA shall be carried out only with the full and informed consent of the patient or, in appropriate cases, a representative thereof.  In order to give informed consent, the patient must have decision-making capacity and be able to communicate decisions concerning health care.

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.

The informed consent process must be appropriately documented in the medical record.  The patient's or surrogate's signature on a VA-authorized consent form must be witnessed.  The witness' signature only attests to the fact that he or she saw the patient or surrogate and the practitioner sign the form.  The signed form must be filed in the patient's medical record.  A properly executed OF 522 or other VA- authorized consent form is valid for a period of 30 calendar days.  If, however, the treatment plan involves multiple treatments or procedures, it will not be necessary to repeat the informed consent discussion and documentation so long as the course of treatment proceeds as planned, even if treatment extends beyond the 30-day period.  If there is a change in the patient's condition that might alter the diagnostic or therapeutic decision, the consent is automatically rescinded.

VA treatment records show that in approximately October 2006, the Veteran was being treated for multiple medical conditions, including a number of chronic medical disorders such as diabetes mellitus and hyperlipidemia.  VA treatment records dated in October 2006 showed complaints of left flank pain, lopsided swelling of the ankles, and treatment for newly diagnosed hypothyroidism.

VA treatment records from November 2006 noted increased swelling to the legs as well as increased back pain that was likely due to disc pathology.  An addendum noted that the Veteran reported that his left leg pain was subsiding.  Subsequent treatment records from November 2006 showed continued complaint s of right leg swelling and pain.

A January 2007 VA treatment record noted that the Veteran presented with a two month history of worsening bilateral limb edema.  The Veteran complained of tightness with intermittent dull pain over the calves.  A computed tomography (CT) scan was recommended.  The January 2007 CT scan of the abdomen noted an indeterminate two centimeter mass in the upper aspect of the left kidney, with further evaluation warranted.  

A March 2007 record indicated no current evidence of bilateral leg edema.  However, there was a suspicious mass in the right kidney.  A March 23, 2007, treatment record noted an assessment of enhancing right renal mass, and recommended a magnetic resonance imaging (MRI) study of the kidney to further define and clarify the mass.  The physician discussed treatment options with the Veteran concerning the small renal mass, including observation, nephrectomy (open versus laparoscopic), partial nephrectomy (open versus laparoscopic), or minimally invasive therapy (FRA/cryo, percutaneous versus laparoscopic).  The physician noted that the Veteran wished to pursue laparoscopic partial nephrectomy if a mass was confirmed by MRI.  The risks and benefits of the procedure were discussed, including a possible conversion to open surgery, and/or a possible radical nephrectomy.  The VA urologist reviewed and agreed with the management plan.  

A May 2007 preoperative note indicated a pre-operative diagnosis of right renal mass and stated that the planned procedure was a laparoscopic right partial nephrectomy.  A May 22, 2007, urology note indicated that the urologist had seen and examined the Veteran, and agreed with the assessment and plan of care outlined by the resident on staff.  The urologist noted that the Veteran was diagnosed with a right renal mass, and was indicated for laparoscopic right partial nephrectomy.  The risks and benefits of the procedure were said to have been discussed with the Veteran.

A May 29, 2007, informed consent for laparoscopic nephrectomy informed the Veteran that the procedure involved the removal of the entire kidney with possible removal of the kidney's adjoining adrenal gland.  General anesthesia would be administered and the Veteran would be turned so that his body was on his side with the affected kidney up.  The Veteran also consented to the use of blood products during the surgery.  The consent form indicated the Veteran gave his consent for the operation.  A similar informed consent form was signed regarding anesthesia.

The May 29, 2009, operative report indicated that the Veteran underwent a partial laparoscopic right nephrectomy, during which complications arose.  The report noted that with dissection of the tumor, there was brisk bleeding from the resection bed.  Attempts were made to control the bleeding using the Bovie electrocautery as well as Argon beam coagulator and harmonic scalpel.  The tumor was dissected free from the kidney but there was very significant bleeding from the resection site, which could not be controlled adequately.  At that point, the decision was made to convert to a radial nephrectomy.  The surgery ultimately took five hours.

A May 29, 2007, post-operative urology note indicated that the Veteran was status post right laparoscopic nephrectomy (started as partial nephrectomy and converted to a radical secondary to blood loss).  The urologist noted that the procedure was approximately five hours in length, and that the Veteran was currently complaining of left flank and buttock pain with numbness and shooting pain down the left leg.  Examination showed that the left flank had an erythematous area approximately eight centimeters in diameter that was tender to palpation.  The left buttock was also tender to palpation, somewhat boggy, and edematous with no erythema.  Left leg motor was intact to sensation but the Veteran did complain of tingling.  An assessment of rhabdomyolysis was provided.  A follow-up record noted complaints of severe left buttock pain and parasthesias of the left leg.  The Veteran was treated with IV fluid hydration and an orthopedic consultation was ordered for left buttock compartment syndrome.

A May 30, 2007, orthopedic consultation noted that the Veteran was status post right radical nephrectomy, prolonged surgery course lying on the left side.  The Veteran started developing pain in the left buttock with swelling that got progressively worse overnight.  The orthopedic physician noted that given the worsening clinical picture, an emergent fasical decompression of the left buttocks with debridement of necrotic muscles was recommended.  The physician discussed the risks and benefits of the procedure with the Veteran and his daughter, including, but not limited to infection, nerve/vessel damage, need for secondary procedures (including repeat debridement, delayed closure, or need for flap coverage). 

On May 30, 2007, the Veteran signed an informed consent for a fasciotomy of the left buttock, irrigation and debridement.  The treatment was described as an incision made to decompress the compartments of the buttock in order to relieve pressure and preserve blood flow and nerve function.  A similar informed consent form was signed regarding anesthesia.

A May 30, 2007, post operative orthopedic note indicated that the Veteran's pain improved status post left gluteal fasciotomy.  Left leg parasthesias were limited to a small area on the dorsum of the foot and prior symptoms of tingling in the posterior calf and thigh resolved after surgery.

A May 31, 2007, urology follow-up record noted that the Veteran was stable after rhabdomyolysis and compartment syndrome following right laparoscopic nephrectomy.

On June 1, 2007, orthopedic record noted that the Veteran was status post radical nephrectomy with prolonged surgery course laying on the left side, as well as status post decompression in May 2007.  The orthopedist noted that further procedure was necessary to debride any non-viable muscle, and that at the time of surgery, an assessment of whether the deep fascia could be closed would be made.  The Veteran signed another informed consent for debridement of the skin and muscle of the left buttock.  A similar informed consent form was signed regarding anesthesia.

A June 2007 post-operative follow-up record noted that the Veteran was slightly improved after surgery and provided an assessment of status post washout gluteal compartment syndrome.  The Veteran was instructed to alternate between lying flat and on the right side.  

A June 11, 2007, discharge summary indicated that the Veteran had a two centimeter right upper pole renal tumor found on a CT scan that was initially performed to evaluate lower extremity swelling.  The Veteran elected to have a laparoscopic right partial nephrectomy.  During the procedure, it was necessary to convert to a laparoscopic right radical nephrectomy.  Following the procedure, the Veteran had significant left buttock and extremity pain, weakness, and numbness.  He was diagnosed with left rhabdomyolysis with gluteal compartment syndrome.  The Veteran was treated appropriately with hydration and alkalinization of urine.  Orthopedics was consulted and the fascial compartment was opened.  Multiple debridements were preformed.  The Veteran did well with intact renal function, and following the debridements, the Veteran was transferred to the standard surgical floor, where he had a very uncomplicated recovery.

A June 21, 2007, neurology record noted complaints of shooting pain down the left leg.  An assessment of recent compartment syndrome with probably traumatic peripheral nerve injury secondary to compartment syndrome, decompressive surgery, or both was provided.  An electromyograph (EMG) study was recommended and neurontin was prescribed.  An addendum noted that the Veteran's leg symptoms appeared to be improving, but there was pain distribution on percussion over the lumbar sacral spine and spontaneous shooting pains down the left leg.  Additionally there were parasphesias involving the left leg.  The Veteran had hyperesthesia over the left hemobody involving the face left arm, but there was no motor deficit except that left ankle reflex could not be elicited.  The neurologist stated that it was possible there could be involvement of the left L5 root or sciatic nerve.  

A June 23, 2007, discharge summary noted that the Veteran was admitted on June 18, 2007, for anxiety.  During the hospital course, both neurology and orthopedics were consulted to evaluate the Veteran's left leg wound, and complaints of shooting pain in the left leg.  Orthopedics felt that the Veteran's leg wound was clean and that the Veteran was doing well from their standpoint.  An MRI demonstrated no evidence of stroke, and MRI of the lumbar spine didn't show any acute processes.  

An August 2007 EMG study noted a mild subactue left L5 and S1 radiculopathy with moderate active denervation sign and mild to moderate left sciatic nerve injury with moderate active denervation sign but further proximal involvement of superior and inferior gluteal nerve lesion.  It could not be ruled out whether the findings were due to or superimposed on the L5/S1 radiculopathy.

An August 2007 rehabilitation discharge summary noted that the Veteran was medically stable upon admission and that during his hospital course.  It was noted that the Veteran was followed closely by urology, orthopedics, and neurology.  He  received assistance with nursing care and attended physical therapy for gait stability and strengthening.  He progressed to ambulating on his own and was discharged as medically stable.

A September 2007 vascular outpatient treatment record noted that the Veteran developed compartment syndrome in the left gluteal region from lying on the left side after surgery was performed on the right.  A diagnosis of persistent lower extremity edema, most likely due to myxedema was provided.  An October 2007 follow-up urology report noted that the Veteran was status post radical nephrectomy for oncocytoma complicated by rhabdomyolysis and compartment syndrome.  The Veteran continued to complain of pain in the left leg as well as difficulty walking.  

An October 2007 pain consultation noted that the Veteran complained of low back pain that was present a year ago, but intensified greatly after he had complications post-nephrectomy .  Current complaints of pain included pain over the left lumbar area, into the buttock and across the anterior thigh to medial knee and into the big left toe.  He also complained of tightness in the lower extremities from the knees down.  Chronic edema of the lower extremities was believed to be caused by either a vascular insufficiency or myxedema from a thyroid disorder.  An MRI of the lumbar spine showed mild diffuse degenerative changes with disc bulging extending into the foramina; and left posterior paraspinal and gluteus muscle edema likely inflammatory process and raised the possibly of left sciatic nerve local involvement.  The physician's assistant noted that the Veteran was a "mixed picture" with degenerative disease at L3-4 and L4-5 with left foraminal narrowing.  Pain was consistent with irritation along that dermatome, but there may be a mild affecting of the sciatic nerve by his gluteal swelling.  The Veteran also had neuropathic pain at the operative site, and the MRI confirmed inflammation and swelling in that region.

Subsequent records showed that the Veteran was treated with epidural steroid injections which provided some relief.  He was also encouraged to use a TENS unit.  A July 2008 record noted continued complaints of back pain as well as neurogenic pain along the L5-S1 dermatome in the buttocks and upper leg, secondary to post-nephrectomy infection and remnant inflammation.  A June 2008 orthopedic follow-up record noted a history of a nephrectomy for a kidney tumor in 2007, and after extended surgery for 9 to 10 hours, the Veteran subsequently had a compartment gluteal and paraspinous debridement.  Since that time, the Veteran complained of left-sided problems.  Recently epidural injections were not providing relief and the Veteran denied any stretching or physical therapy.  The physician noted that physical therapy would likely relieve a significant amount of the Veteran's pain.

Subsequent VA treatment records dated from 2009 to August 2010 reflect continued treatment and physical therapy for complaints of pain and other symptoms in the left lower extremity associated with the gluteal compartment syndrome.  A February 2010 physical therapy record indicated that the Veteran reported he was at one point advised to have his left leg amputated because recovery of function was not anticipated.  

The Veteran was afforded a VA examination in October 2010.  The examiner noted that the Veteran developed bilateral lower extremity edema in November 2006.  Multiple studies were performed in an attempt to determine the cause of the edema but there was no evidence of venous or arterial insufficiency as a cause, nor was there evidence of an underlying heart disease.  The Veteran, however, was diagnosed with hypothyroidism, and one theory was that the leg edema was secondary to hypothyroidism.  L-thyroxin was started and the edema resolved.  A CT scan of the abdomen and subsequent MRI showed a two centimeter mass on the upper pole of the right kidney.  Numerous treatment options were discussed with the Veteran and a decision to proceed with laparoscopic surgery with partial resection of the right kidney and removal of the mass was made.  The examiner noted that as the kidney mass was being removed during surgery; excessive bleeding occurred and numerous attempts to stop the bleeding were unsuccessful.  As a result, it was necessary to proceed with a radical total nephrectomy.  The estimated blood loss was about 2000 mL and a transfusion of four units of blood was required.  

The examiner noted that post-operatively, the Veteran complained of left flank and left buttocks pain with pain radiating into his left leg.  It was determined that the Veteran developed left gluteal compartment syndrome and it was necessary to perform fasciotomy surgery on the left buttocks to decompress the tissues.  Additional surgery was later required on three separate occasions to debride nonviable muscle at the fasciotomy site.  Ultimately the surgical wound healed.  The examiner also noted that the Veteran developed rhabdomyolysis during the immediate post-operative period but did not develop any significant renal failure, and thus the rhabdomyolysis was not a significant problem.  The Veteran continued to complain of left leg and left low back pain.

After physical examination, the examiner provided diagnoses of status post left laparoscopic nephrectomy secondary to tumor; status post left gluteal compartment syndrome with fasciotomy and debridement; degenerative lumbar disc disease and spondylitic changes at multiple levels, most prominent on the left at L4-5 and no indication of lumbar nerve root compromise; left lumbar paraspinous muscle atrophy with fatty infiltration and fibrosis; and  mild peripheral sensory neuropathy secondary to diabetes mellitus.  

Regarding the gluteal compartment syndrome, the examiner stated that it was well described in medical literature that gluteal compartment syndrome could develop as a result of prolonged tissue compression.  The examiner stated that he carefully reviewed the VA medical records regarding the Veteran's hospitalization and surgery in late May and June of 2007.  The examiner found that the Veteran was fully informed regarding the need for surgery to remove the tumor on the right kidney and was an integral part of the decision to determine what type of surgery should be performed.  The Veteran was also fully informed regarding the risks of surgery, including the possibility that a total nephrectomy might be required.  Review of the operative report showed that the surgeons were aware of the importance of proper positioning and support of the patient as they stated that "all the pressure points, including the left hip, left knee, and left ankle were appropriately padded with egg crate padding and the patient was secured."  

The examiner stated that partial or total nephrectomy via laparoscopic surgery is a commonly used surgical approach that is very successful and requires small incisions thus allowing for a rapid recovery.  The excessive bleeding which developed in the Veteran's case was not predictable.  The surgeon appropriately tried to stop the bleeding but was not successful until the entire kidney was removed completely.  The decision to proceed with the total nephrectomy was the appropriate decision as the excessive bleeding was becoming a significant danger to the Veteran.  As a result of deciding to perform the total nephrectomy, additional surgery time was required.  The examiner stated that the Veteran developed the left gluteal compartment syndrome as a result of prolonged compression and the surgeons could not have anticipated this complication to develop, particularly because the surgeons demonstrated concern for careful positioning of the Veteran.  The surgeons also followed the appropriate protocol in that positioning prior to the start of the surgery.  As such, the gluteal compartment syndrome was not reasonably foreseeable, and did not occur as the result of negligence, lack of proper skill or error in judgment.  Further, once the complication was recognized, appropriate and rapid treatment was given, which allowed for good recovery.

Subsequent treatment records dated through June 2011 reflect continued treatment for the Veteran's status post nephrectomy with complications of left leg compartment syndrome, as well as multiple other clinical conditions.

The Veteran submitted numerous statements from his family in support of his claim.  A statement from the Veteran's son indicated that during the initial May 29, 2007, surgery, the family was notified that a complication arose and that additional time in surgery was required.  The family was also informed that there was a potential that the Veteran might lose his left leg due to Rhabdomyolysis, and that additional surgery would be necessary to remove dead muscle tissue.  After the surgery, the Veteran was admitted to a rehabilitation center for physical therapy.  Since the surgery, the Veteran's son stated that the Veteran had a noticeable limp, pain, difficulty walking, and generally reduced physical ability.  

The Veteran's daughter stated that the Veteran was informed that the surgery would be a routine surgery, and that he would probably only be in the hospital for a few days.  During the surgery however, there was excessive bleeding and a traditional large incision had to be made instead.  As soon as she was able to visit the Veteran, his daughter stated that he complained of left leg pain.  A physician told the Veteran's daughter that there was a chance that he had developed compartment syndrome from having being on the operating table for so long.  The following day, the Veteran was diagnosed with compartment syndrome and to prevent further complications, a fasciotomy was necessary to relieve the pressure and harvest the dead muscle tissue.  They were informed that possible side effects included damage to the surrounding nerves that could cause long term or short term problems with pain and numbness.  Eventually the Veteran was transferred to a rehabilitation hospital for intensive rehabilitation services, including re-learning how to walk.  The Veteran's daughter stated that after the surgeries and subsequent rehabilitation, the Veteran continued to experience pain, numbness and swelling in the left leg.  

Statements from the Veteran's other family members, including his sister noted similar events, including that the Veteran developed compartment syndrome following his nephrectomy, and continued to complaint of left leg pain.

Finally, the Veteran submitted statements as well as was afforded a hearing before the undersigned Veterans Law Judge in July 2011.  The Veteran testified that prior to his initial kidney operation, he was given a generalized statement that there might be complications as a result of surgery, i.e., that sometimes things happen during surgery that are unexpected.  He stated that he understood that the surgery would be done laproscopically, and a tumor the size of a golf ball would be removed from his kidney.  However, complications of excessive bleeding arose during the surgery, resulting in the Veteran being on the operating table for a number of hours.  After the surgery, he developed compartment syndrome and rhabdomyolysis.  The Veteran stated that his symptoms of compartment syndrome began the first day he was out of surgery.  During the hearing, the Veteran's daughter testified that the urologist performing the kidney surgery told her that if surgery was not performed regarding the subsequent compartment syndrome, the Veteran could have severe complications including possibly lose his leg due to muscle tissue death.  However, both the Veteran and his daughter stated that prior to the initial kidney surgery; they were not informed that compartment syndrome was one of the possible outcomes of the surgery.

Following a careful review of the record, the Board finds that, the Veteran has a qualifying additional disability as his left gluteal compartment syndrome was the result of an event not reasonably foreseeable.  As noted above, the October 2010 VA examiner indicated that the excessive bleeding that occurred in the Veteran's case, thus resulting in a necessary total right nephrectomy and prolonged surgery times, was not a complication that could not have been anticipated by the surgeons, particularly in light of their demonstrated concern for proper positioning prior to the surgery.  

While it has not been shown that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the medical treatment caused the left gluteal compartment syndrome, the VA examiner did indicate that such limitations were not expected results of a nephrectomy.  While the VA examiner suggested that the surgeons could not have anticipated this complication to develop, and that they had followed appropriate protocol in positioning prior to the start of surgery, resolving reasonable doubt in the Veteran's favor, given that this event was deemed to be rare and not an expected result of a nephrectomy, the Board concludes that sustaining left gluteal compartment syndrome was an unforeseeable consequence of the May 2007 surgery.

The Board notes that even if the left gluteal compartment syndrome had been a foreseeable consequence of the May 2007 surgery, there is no evidence of record to suggest that the Veteran had been adequately informed that it, specifically, was a potential risk of the procedure.  While there is evidence that the Veteran had been provided with some type of consent form, informed consent must include explanation of the reasonably foreseeable associated risks, complications, or side effects.  38 C.F.R. § 17.32(c).  There is no evidence of record of any such informed consent setting forth left gluteal compartment syndrome as a foreseeable outcome of the nephrectomy.

Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for establishing entitlement to compensation benefits under 38 U.S.C.A. § 1151 for a left leg disorder characterized as left gluteal compartment syndrome status post right laparoscopic nephrectomy and left gluteal compartment debridement as a result of VA medical treatment have been met.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a left leg disorder, characterized as left gluteal compartment syndrome, status post right laparoscopic nephrectomy and left gluteal compartment debridement, is granted.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


